 



EXHIBIT 10.1
Quintana Maritime Limited
Pandoras 13 & Kyrou Str.
166 74 Glyfada — Greece
WAIVER LETTER, CONSENT AND AGREEMENT
2 August 2005
Citibank International plc
Loans Agency Office
2nd Floor
4 Harbour Exchange Square
London, E14 9GE
Re: $262,456,000 Credit Facility for Quintana Maritime Limited
Ladies and Gentlemen:
     This Waiver Letter, Consent and Agreement (this “Letter Agreement”) is
entered into in connection with the transactions contemplated by that certain
Credit Facility, dated as of April 29, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Quintana
Maritime Limited (the “Borrower”), the Guarantors, Citibank International plc,
as Facility Agent and the other banks and financial institutions party thereto
(all capitalized terms used herein and not otherwise defined herein having the
meanings specified in the Credit Agreement).
     1. Waiver of Funding Limits. Borrower is hereby requesting that the Lenders
waive, effective from and after the Waiver Effective Date (as defined below),
the following provisions relating to the utilization of the Loans with respect
to Vessel 6 and Vessel 8 contained in the Credit Agreement so that, without
regard to the following requirements or limitations contained in such
provisions, the Borrower may utilize Loan proceeds to fund the total purchase
price of each such Vessel as set forth in the Memorandum of Agreement for such
Vessel (less any amounts previously deposited by the Borrower into escrow
pursuant to the terms of such Memorandum of Agreement):
     (a) the condition precedent to delivery in Schedule 2, Part 2, 4(f) to the
Credit Agreement that the receipt of evidence that the Borrower has deposited
into escrow accounts and/or paid to the Sellers of Vessel 6 and Vessel 8,
respectively, net cash proceeds of the common equity financing in a sum equal to
at least twenty per cent. (20%) of the aggregate purchase price of such Vessels;
     (b) the requirement in Clauses 2.1 and 4.2 that the Maximum Available Loan
Amount, in respect of Vessel 6 and Vessel 8, respectively, and a Drawing related
thereto not exceed eighty (80) per cent. of the Market Value of such Vessel;

 



--------------------------------------------------------------------------------



 



     (c) the requirement in Clauses 2.1 and 4.2 that the Maximum Available
Tranche A Loan Amount, in respect of Vessel 6 and Vessel 8, respectively, not
exceed sixty five (65) per cent. of the Market Value of such Vessel;
     (d) the requirement in Clause 2.1 that the Maximum Tranche A Facility
Amount not exceed sixty-five (65) per cent. of the Market Value of the Vessels;
and
     (e) the requirement in Clause 2.1 that the Maximum Tranche B Facility
Amount not exceed fifteen (15) per cent. of the Market Value of the Vessels;
provided that, notwithstanding the waivers set forth in (a) through (e) above,
any Drawing made in respect of Vessel 6 and Vessel 8, respectively, (i) shall be
for no more than the purchase price of such Vessel as set forth in the
Memorandum of Agreement for such Vessel (less any amounts previously deposited
by the Borrower into escrow pursuant to the terms of such Memorandum of
Agreement) and (ii) shall be drawn 81.25% as Tranche A Loans and 18.75%. as
Tranche B Loans.
     2. Release of Quintana Maritime Investors. Borrower is hereby requesting
that the Lenders
     (a) consent to the release of Quintana Maritime Investors LLC as of the
Waiver Effective Date from all of its obligations under the Credit Agreement
(including, without limitation, its obligations as a Guarantor under Clause 14
of the Credit Agreement) and the other Finance Documents to which it is a party;
and
     (b) permit Quintana Maritime Investors LLC to be dissolved or liquidated at
any time on and after the Waiver Effective Date, notwithstanding any provision
of the Finance Documents prohibiting such dissolution or liquidation or giving
rise to a Default or Event of Default as a result thereof.
     3. Release of First Priority Share Pledge. Borrower is hereby requesting
that the Tranche A Lenders direct the Facility Agent and the Security Trustee as
of the Waiver Effective Date to (i) terminate the First Priority Charge Over
Shares, dated May 2005, between Quintana Maritime Investors LLC and Citicorp
Trustee Company Limited, as Security Trustee, (ii) release any charge or lien
created over the Shares (as defined therein), and (iii) re-deliver the Shares to
Quintana Maritime Investors LLC.
     4. Release of Second Priority Share Pledge. Borrower is hereby requesting
that the Tranche B Lenders direct the Facility Agent and the Security Trustee as
of the Waiver Effective Date to (i) terminate the Second Priority Charge Over
Shares, dated May 2005, between Quintana Maritime Investors LLC and Citicorp
Trustee Company Limited, as Security Trustee, (ii) release any charge or lien
created over the Shares (as defined therein), and (iii) re-deliver the Shares to
Quintana Maritime Investors LLC.

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous. The Borrower agrees that the waivers, consents and
agreements granted in this Letter Agreement apply solely with respect to the
matters referred to above. Except as specifically waived, consented to or agreed
pursuant to the terms of this Letter Agreement, the terms and conditions of the
Credit Agreement shall remain in full force and effect.
     This Letter Agreement shall be governed by English law. The English courts
have jurisdiction to settle any dispute in connection with this Letter
Agreement. The English courts are the most appropriate and convenient courts to
settle any such dispute.
     This Letter Agreement shall be effective on the date (such date, the
“Waiver Effective Date”) on which the Facility Agent receives (i) copies of this
Letter Agreement signed by each of the Lenders and the Borrower and (ii) copies
of the Acknowledgment of Guarantors attached hereto signed by each of the
Guarantors.

 



--------------------------------------------------------------------------------



 



     This Letter Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

            Very truly yours,

QUINTANA MARITIME LIMITED,
as Borrower
      By:   /s/ Paul J. Cornell         Name:   Paul J. Cornell        Title:  
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



SIGNATORIES
Waived, consented and agreed to as provided above as of the date first written
above by:

     
The Lenders
   
 
   
CITIBANK, N.A.
   
 
   
By:   /s/ M. Briani
  Authorised signatory
 
   
 
   
 
   
THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND
   
 
   
By:  /s/ Russell Parker
  Authorised signatories
 
   
Director of Corporate Banking
   
 
   
 
   
 
   
CREDIT SUISSE
   
 
   
By:  /s/ Mario Bene          /s/ Meike Maettig
  Authorised signatories
 
   
 
   
 
   
HSH NORDBANK AG
   
LUXEMBOURG BRANCH
   
 
   
By:  /s/ Kerstin Pohle       /s/ Franz-Josef Glauben
  Attorney in fact
 
   
 
   
 
   
ABN AMRO
   
 
   
By: /s/ Dimitri C. Magnostopoulous
  Attorney in fact
 
   
       /s/ Ekaterini Mavrikou
   
 
   
 
   
 
   
The Facility Agent
   
 
   
CITIBANK INTERNATIONAL PLC
  Authorised signatory
 
   
By:  /s/ Sonia Gosparini
   

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF GUARANTORS
Each of the undersigned guarantors agrees to the waiver and amendment of the
Credit Agreement as contemplated by the Waiver Letter, Consent and Agreement and
with effect from the Waiver Effective Date, confirms that any security,
undertaking, indemnity or guarantee created or given by it under a Finance
Document will (i) continue in full force and effect notwithstanding the waiver
and amendment of the Credit Agreement contemplated by the Waiver Letter, Consent
and Agreement and (ii) extend to the liabilities and obligations of the Borrower
to the Finance Parties under the Finance Documents as amended or waived by the
Waiver Letter, Consent and Agreement.

     
The Guarantors
   
 
   
QUINTANA MANAGEMENT LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
   
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
KING COAL SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
   
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
FEARLESS SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
   
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   

 



--------------------------------------------------------------------------------



 



     
COAL AGE SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
IRON MAN SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
LINDA LEAH SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
BARBARA SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



     
COAL GLORY SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   
 
   
 
   
 
   
COAL PRIDE SHIPCO LLC
   
 
   
By: QUINTANA MARITIME LIMITED, its Sole Member
   
 
   
By: /s/ Paul J. Cornell
 
   
 
   
Name: Paul J. Cornell
   
 
   
Title: Chief Financial Officer
   

 